Nichols, P. J.
— This was an action in the Huntington Circuit Court by the appellant against the appellee, on a;n insurance policy, which insured, among other live stock, a mare that was so injured as to make it necessary to kill it. The manner in which the animal was injured, whether by a storm or otherwise, was in dispute. The case was submitted to a jury, which found for the appellee. The appellant filed a motion for n new trial, which was overruled, at which time ninety days’ time was given within which to file a bill of exceptions containing the evidence. It does not appear by appellant’s brief that such bill of exceptions was ever filed. Appellee has failed to discuss or to point out this defect, but discusses at length what purports to be a statement of the evidence contained in appellant’s brief. Having examined this statement, we must hold that, even if the evidence be properly in the record, it is not sufficient to justify this court in setting aside the jury’s verdict which finds that it does not sustain appellant’s complaint. There being some evidence to sustain the verdict, its weight is for the jury.
The judgment is affirmed.